Citation Nr: 0823996	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for skin cancer, 
including as due to herbicide exposure. 

2.	Entitlement to service connection for erectile 
dysfunction, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show a current 
diagnosis of skin cancer, that skin cancer manifested in 
service, is related to herbicide exposure in service or is 
otherwise related to service.  

3.	The competent medical evidence does not show that erectile 
dysfunction incurred in service, is related to herbicide 
exposure in service or is otherwise related to service.  


CONCLUSIONS OF LAW

1.	Skin cancer was not incurred in service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

2.	Erectile dysfunction was not incurred in service nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2005 for his claim for service 
connection for skin cancer and in July 2005 for his claim for 
service connection for erectile dysfunction that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the noticed provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed disabilities.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was not afforded VA medical 
examinations for either of his claims.  The Board notes that 
the service medical records do not indicate skin cancer or 
erectile dysfunction.  Additionally, the objective medical 
evidence of record does not show skin cancer after service.  
In view of the objective evidence of record which was 
negative for any complaints or findings in service, and the 
absence of any suggestion that his disabilities are related 
to service, the Board finds the veteran's current assertions 
alone do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996).  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide a veteran with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (a medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and private medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran contends that he was exposed to herbicides in 
service, which caused skin cancer and erectile dysfunction.  
Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The Board notes that erectile dysfunction is not a disability 
associated with herbicide exposure for purposes of the 
presumption.  Additionally, regarding the veteran's skin 
disability, he has not been diagnosed with porphyria cutanea 
tarda, therefore, he does not have a disability that is 
associated with herbicide exposure for purposes of the 
presumption.  See 38 C.F.R. § 3.309(e).  Therefore, the 
veteran's disabilities are not presumed to have been incurred 
in service. 

Nevertheless, if a veteran does not have a disease listed at 
38 C.F.R. § 3.309(e), he is presumed to have been exposed to 
herbicides if he served in Vietnam between January 9, 1962, 
and May 7, 1975, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f).  In this 
case, the veteran had actual duty or visitation in Vietnam 
and his service dates are between May 1968 and August 1969, 
therefore, he has qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97 (July 23, 1997), 62 Fed. 
Reg. 63603-02, 63604 (Dec. 1, 1997).  Additionally, there is 
no affirmative evidence that he was not exposed to herbicides 
in service.  Therefore, exposure to herbicides is presumed.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Skin Cancer

Although the veteran claims service connection for skin 
cancer, the Board has reviewed all the medical evidence of 
record and finds that the medical records do not show a 
current diagnosis of skin cancer.  The private medical 
evidence shows that the veteran was diagnosed with actinic 
keratosis, seborrheic keratosis, seborrheic dermatitis and 
neoplasm of uncertain behavior.  The medical evidence does 
not show a diagnosis of skin cancer.  

The Board also notes that the service medical records do not 
show a diagnosis of or treatment for skin cancer.  During 
service, the veteran did not report skin cancer or skin 
related problems.  Additionally, the enlistment, periodic and 
annual examinations in service did not show skin cancer or 
skin problems.  The separation examination was also negative 
for skin cancer or skin problems.  In each of these 
examinations, the veteran's skin was clinically evaluated as 
normal.  

Without medical evidence providing a diagnosis of skin cancer 
in service or after service, service connected cannot be 
granted.  The Board has considered the contentions of the 
veteran that he had skin cancer, however, he has not 
demonstrated that he has any medical expertise to make such a 
diagnosis.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide a diagnosis of a disability or an 
opinion linking that disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the medical evidence of record lacks a diagnosis of skin 
cancer, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the veteran's claim for service connection 
for skin cancer must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

Erectile Dysfunction

The veteran claims service connection for erectile 
dysfunction.  The Board has reviewed all the medical evidence 
of record.  The veteran has a current diagnosis of erectile 
dysfunction.  The earliest documentation of erectile 
dysfunction in the evidence of record was in December 1993.  

The service medical records, however, do not show treatment 
for or a diagnosis of erectile dysfunction.  The entrance 
examination, the treatment records and the separation 
examination are negative for reports of erectile problems or 
erectile dysfunction.  

Finally, there is no medical evidence of record relating the 
erectile dysfunction to service.  The evidence of record is 
devoid of any objective medical evidence of erectile 
dysfunction until many decades after service.  This lapse in 
time weighs against the veteran's claim.  Furthermore, no 
doctor has ever opined that his erectile dysfunction is 
related to any remote incident in service or to herbicide 
exposure in service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his erectile dysfunction and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While the veteran can certainly attest to his in 
service experiences and current symptoms, he is not competent 
to provide an opinion linking that disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the evidence of record does not show an injury in 
service or a nexus between the veteran's erectile dysfunction 
and service, including herbicide exposure in service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for erectile 
dysfunction must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for skin cancer, including as due to 
herbicide exposure is denied. 

Service connection for erectile dysfunction, including as due 
to herbicide exposure is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


